As filed with the Securities and Exchange Commission on March 8, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2016 Date of reporting period: December 31, 2015 Item 1. Reports to Stockholders. Davidson Multi-Cap Equity Fund Semi-Annual Report December 31, 2015 (Unaudited) Dear Shareholder: 2015 was capped by the most significant financial market event of the year, as the U.S. Federal Reserve Board (the “Federal Reserve”) ended a long period of uncertainty by announcing a 25 basis point increase in its target range for the Federal Funds Rate in December. This move is seen as a vote of confidence in the U.S. economy, and it comes at a time when other central banks around the world are becoming increasingly accommodative. With new momentum toward higher rates domestically, the conversation has shifted from when the Fed will raise rates to the pace at which rates will continue to rise. In conjunction with this perceived strength in the U.S. economy signaled by the Federal Reserve, the U.S. dollar has strengthened considerably over the past year relative to other major world currencies. The relative strength of domestic currency may prove a headwind to U.S. exports and by extension some U.S. corporate earnings; however, it also gives a boost to the American consumer as imports become relatively cheaper and global commodities such as oil face downward price pressure. Should international monetary policies continue to diverge, we would expect further pressure on global economic growth. In this environment of increased volatility, the investment professionals at Davidson Funds continue to seek attractive investment opportunities while maintaining our disciplined approach to portfolio management. We are pleased to report that in 2015, the Davidson Multi-Cap Equity Fund (the “Fund”) reached a significant milestone by surpassing $100 million in net assets under management. We greatly appreciate our shareholders, who have trusted us to assist in navigating these often unpredictable financial conditions. Performance The Russell 3000® Index, the benchmark for the Davidson Multi-Cap Equity Fund, finished the fiscal period ended December 31, 2015 down -1.43%. The Class A shares of the Fund generated a total return of -8.81% on a fully-loaded basis and -4.00% on a no-load* basis during this time period. The Class C shares generated a total return of -5.28% on a fully-loaded basis and a total return of -4.36% on a no-load* basis, and the Class I shares of the Fund returned -3.90% over the same time period. 1 The Materials sector was the strategy’s primary contributor to performance; within this sector, E.I. du Pont de Nemours and Company was a stand-out performer. The company’s chief executive officer departed, which was welcome news to shareholder activists, who are pushing for more aggressive actions to unlock value, which was realized when the company announced a merger with Dow Chemical Company. Within the Health Care sector, Becton Dickinson & Co. was also additive to performance; the company reported better than expected quarterly results driven by synergies achieved with its acquisition of CareFusion Corporation. Finally, Information Technology holding, Alphabet Inc., performed well after reporting robust quarterly results, driven by accelerating organic growth from YouTube, mobile advertising and better cost controls. The Consumer Staples sector was the Fund’s main detractor from performance; in particular, shares of United Natural Foods Inc. were weak. Shares of this recent addition to the portfolio declined in anticipation of challenging first fiscal quarter results, given Albertson Companies, Inc.’s contract cancellation and challenging results from its largest customer, Whole Foods Market Inc. Additionally, the Financials sector experienced categorical weakness due to habitually low interest rates. Finally, Industrials sector holdings Eaton Corp. PLC (“Eaton”) and Flowserve Corp. (“Flowserve”) detracted from performance. Shares of Eaton declined due to the continued negative outlook for global gross domestic product growth and lower than expected international sales. Flowserve’s recent quarterly results have been hampered by low commodities pricing and weak bookings primarily from the Oil & Gas industry. During the fiscal period ended December 31, 2015, we made several changes to the Fund. In July, We exited our positions in Energizer Holdings Inc. and Paccar Inc., and initiated new positions in United Natural Foods and Flowserve Corp. United Natural Foods is a leading distributor of natural, organic and specialty foods and non-food products in the United States and Canada. They serve more than 40,000 customer locations from 32 distribution centers. Despite its recent competitive challenges, we are attracted to United Natural Foods’ growth potential, which is driven not only by the growth in demand for natural, organic and specialty foods but also by the company’s expansion into new product and channel categories. Flowserve is one of the largest pure play flow control companies in the world, with market-leading positions in pumps, valves and seals for the oil & gas, chemical processing, power generation and water treatment industries. Though recent commodities market weakness has weighed on the stock, we remain focused on the company’s customer-centric business model. Flowserve has developed a strong global network of Quick Response Centers that offer a broad array of aftermarket services for over 10,000 customers around the world. These centers allow for quick and efficient servicing of systems-critical components and have become a key competitive advantage. In August, we added Haemonetics Corp., a global medical device company specializing in blood management solutions. The company is launching several new products which should help drive sales growth, as well as increasing demand for the company’s plasma collection systems due to the growth in plasma-derived therapies. In addition, the company is in the process of optimizing its manufacturing and distribution footprint worldwide with the goal of improving the company’s operating efficiency. Finally, in October 2015, we added Nielsen Holdings PLC (“Nielsen”) to the Fund. Nielsen provides marketing information, measurement and analytical services for media, advertising, consumer product, retail and technology customers. We believe the U.S. media and television industry is undergoing significant transition, with audience viewing habits increasingly shifting toward digital platforms. Nielsen is rapidly adapting its products to include greater use of digital measurement to assist customers to accurately measure the effectiveness of advertising spend across both digital and non-digital platforms. We believe Nielsen’s role as an independent third party measurement provider and its global scale give it significant competitive advantages. 2 Outlook Entering 2016, investors remain highly uncertain about the outlook for global growth, with most expecting sluggish conditions to remain in place. Risks to the downside appear to outweigh the upside as diverging monetary policies, geopolitical instability, a stronger U.S. dollar and weaker commodity prices are commonly cited as continued sources of volatility. While we recognize there are downside risks in the present macroeconomic backdrop, we also continue to see pockets of growth for many companies. These pockets of growth remain mixed across geographies, industries and end-markets, which is encouraging enough to lead us to believe the global economy may be able to muddle through the current sluggish environment. We see the potential for stabilizing commodity and currency prices to act as catalysts for improving business confidence in 2016. Oil is beginning to slowly find its way toward supply and demand balance, while currencies have remained relatively stable thus far through the first rate increase by the Federal Reserve. We remain focused on the fundamentals of our portfolio companies, as well as identifying others that have an appropriate balance of achievable growth expectations and reasonable valuations. We thank you for your continued support and confidence in Davidson Funds, and as always, welcome any questions or comments you may have. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets investments. Investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will bear their share of the fees and expenses of the ETFS and underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs and funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. The Federal Funds rate is the interest rate at which a depository institution lends funds maintained at the Federal Reserve to another depository institution overnight. 3 A basis point is a common unit of measure for interest rates and other percentages in finance; one basis point is equal to 1/100th of 1%, or 0.01%. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of Fund holdings. Current and future portfolio holdings are subject to risk. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. *The no-load basis refers to the performance with front-end and back-end sales loads waived. The fully-loaded returns reflect a 5% sales load for the A shares and a 1% deferred sales load for the C shares. Davidson Investment Advisors, Inc. is the adviser to the Davidson Funds, which are distributed by Quasar Distributors, LLC. 4 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at December 31, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A, Class C, and Class I at the beginning of the period and held for the entire period (7/1/15 – 12/31/15). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15%. 1.90%, and 0.90% per the operating expenses limitation agreement for the Class A, Class C, and Class I, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/15 12/31/15 7/1/15 – 12/31/15 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 5 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at December 31, 2015 (Unaudited), Continued Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/15 12/31/15 7/1/15 – 12/31/15 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. Class I Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/15 12/31/15 7/1/15 – 12/31/15 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 6 Davidson Multi-Cap Equity Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2015 (Unaudited) Shares COMMON STOCKS - 98.10% Value Aerospace & Defense - 1.81% United Technologies Corp. $ Air Freight & Logistics - 1.30% Fedex Corp. Automobiles - 1.48% Ford Motor Co. Beverages - 2.10% PepsiCo, Inc. Biotechnology - 4.03% Amgen, Inc. Gilead Sciences, Inc. Capital Markets - 3.10% Morgan Stanley State Street Corp. Chemicals - 3.68% E.I. du pont de Nemours & Co. Praxair, Inc. Commercial Banks - 8.36% First Republic Bank JPMorgan Chase & Co. Wells Fargo & Co. Communications Equipment - 2.02% Cisco Systems, Inc. Diversified Telecommunication Services - 2.01% Level 3 Communications, Inc. (a) Electrical Equipment - 2.06% Eaton Corp PLC (b) The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2015 (Unaudited), Continued Shares COMMON STOCKS - 98.10%, continued Value Energy Equipment & Services - 1.21% Baker Hughes, Inc. $ Food & Staples Retailing - 1.92% United National Foods, Inc. (a) Food Products - 2.51% General Mills, Inc. Health Care Equipment & Supplies - 4.14% Becton, Dickinson & Co. Haemonetics Corp. (a) Health Care Providers & Services - 4.87% Express Scripts Holding Co. (a) Laboratory Corporation of America Holdings (a) Hotels, Restaurants & Leisure - 1.41% Buffalo Wild Wings, Inc. (a) Household Durables - 1.04% D.R. Horton, Inc. Household Products - 1.71% Church & Dwight Co., Inc. Industrial Conglomerates - 4.47% 3M Co. General Electric Co. Insurance - 1.85% Principal Financial Group, Inc. Internet Software & Services - 5.16% Alphabet, Inc. - Class A (a) Alphabet, Inc. - Class C (a) The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2015 (Unaudited), Continued Shares COMMON STOCKS - 98.10%, continued Value Life Sciences Tools & Services - 2.23% Waters Corp. (a) $ Machinery - 1.79% Flowserve Corp. Media - 6.85% Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Twenty-First Century Fox, Inc. - Class A Multi-Utilities - 2.24% Sempra Energy Oil, Gas & Consumable Fuels - 4.76% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Professional Services - 1.98% Nielsen Holdings PLC (b) Real Estate Investment Trusts (REITs) - 3.72% Redwood Trust, Inc. Starwood Property Trust, Inc. Semiconductors & Semiconductor Equipment - 2.52% Silicon Laboratories, Inc. (a) Software - 5.04% Fleetmatics Group PLC (a)(b) Fortinet, Inc. (a) Intuit Specialty Retail - 1.90% Dicks Sporting Goods, Inc. The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2015 (Unaudited), Continued Shares COMMON STOCKS - 98.10%, continued Value Technology Hardware, Storage & Peripherals - 2.83% Apple, Inc. $ TOTAL COMMON STOCKS (Cost $81,953,452) Shares SHORT-TERM INVESTMENTS - 1.92% Value Funds, Trusts, & Other Financial Vehicles - 1.92% Fidelity Institutional Government Portfolio - Class I, 0.12% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $2,028,435) Total Investments in Securities (Cost $83,981,887) - 100.02% Liabilities in Excess of Other Assets - (0.02)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of December 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2015 (Unaudited) ASSETS Investments in securities, at value (identified cost $83,981,887) $ Receivables Dividends and interest Fund shares sold Due from other 2 Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed 12b-1 fees Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit fees Shareholder reporting Custody fees Legal fees Chief Compliance Officer fee Miscellaneous 92 Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2015 (Unaudited), Continued CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ Class I Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, redemption and offering price per share $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Equity Fund STATEMENT OF OPERATIONS For period ended December 31, 2015 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Reports to shareholders Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Other expenses Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 14 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended
